DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
1.	This office action is in response to the application received on 2/19/2021.
	Claims 1-20 are pending.

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-9 in the reply filed on 2/19/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 10-20 directed to inventions non-elected without traverse.  Accordingly, claims 10-20 been cancelled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/25/2019 and 12/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the combination of the structural elements recited in claim 1 is what make the claimed subject matter allowable over the prior arts of record. The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a load sensing assembly for a circular stapler, the load sensing assembly comprising: a sensor body defining a pocket therein; a load sensor circuit disposed within the pocket and coupled to the sensor body; and a hermetic seal assembly enclosing the load sensor circuit therein, wherein the hermetic seal assembly includes: a base portion configured to be received in the pocket; and a cover overmolded to the base portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/12/2021